EXHIBIT 10.1

 

PATENT LICENSE AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is entered into this June 1, 2017 (the
“Effective Date”)

 

BETWEEN

 

GUANGZHOU SHENGSHITUHUA FILM AND TELEVISON COMPANY LIMITED, a company
incorporated in China and having and address at 2nd Floor, 45 Hollywood Road,
Hong Kong (the “Licensor”)

 

AND

 

AB INTERNATIONAL GROUP CORP., a Nevada company having a registered office at
2360 Corporate Circle, STE. 400 Henderson, Nevada 89074 (the “Licensee”).

 

WHEREAS:

 



(1) Licensor is the owner of PRC utility model patent Registration No.
ZL201520460119.7 for a Video Synthesis and Release System of Mobile
Communication Equipment (hereinafter referred to as the “Patent”), as well as
confidential information in the form of know-how pertaining to commercialization
of the technology of the Patent.

 

 

(2) Licensee is desirous of obtaining, and Licensor is desirous of licensing to
Licensee, the exclusive right to use the Patent, on the terms and conditions set
forth herein.



 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

Grant of Rights

 



1. License of the Patent. Subject to the terms and conditions of this Agreement,
Licensor hereby grants to Licensee an exclusive license under the Patent, for
the term of the Patent, to make, have made, use, sell, offer for sale, import,
export and distribute in China and elsewhere, worldwide, any products, including
software (including, without limitation, software as a downloadable
application), comprehending the invention of the Patent (collectively, such
products, including software, are referred to herein as “Licensed Products”).



 



  1

   



 



2. Sublicense of the Patent. Licensee may grant written, non-exclusive
sublicenses under the Patent, without the right to further sublicense, to one or
more third parties. Any agreement granting such a sublicense shall be in writing
and shall contain terms and conditions no less restrictive than those set forth
in this Agreement and shall state that the sublicense is subject to the
termination of this Agreement. Licensee shall have the same responsibility for
the activities of any sublicensee(s) as if the activities were directly those of
Licensee. Licensee shall provide Licensor with the name, contact information and
address of each sublicensee. Upon Licensor’s written request, Licensee shall
provide to Licensor copies of each sublicense agreement and any amendments
thereto.



 

Term

 



3. Subject to the provisions for termination hereinafter provided, this
Agreement shall be for a term of five (5) years commencing on the Effective Date
(the “Term”) and, unless earlier terminated, may be renewed, at Licensee’s
written election conveyed to Licensor before the end of the Term, for a further
term of five (5) years.



 

License Fee

 



4 In consideration of the license granted herein, Licensee shall pay to Licensor
the following sums:



 



 

(a) A non-refundable, up-front payment of $500,000 (USD), due and payable to
Licensor by no later than thirty (30) days following the Effective Date.

 

 

 

 

(b) A royalty of twenty percent (20%) of the gross revenue realized by Licensee
from its sale of Licensed Products worldwide, which royalty shall be payable to
Licensor within thirty (30) days following the end of each calendar quarter
during the Term of this Agreement.

 

 

 

 

(c) A royalty of twenty percent (20%) of the gross revenue realized by Licensee
from its sub-licensing of others under this Agreement, which royalty shall be
payable to Licensor within thirty (30) days following the end of each calendar
quarter during the Term of this Agreement.



 



  2

   



 



Licensee shall keep true accounts of all revenues realized by it from activities
authorized by this Agreement (hereafter the “Records”), and shall deliver to
Licensor, within thirty (30) days after the end of each calendar quarter during
the Term, a written account of its gross revenues for the calendar quarter then
ended (the “Quarterly Report”), which Quarterly Reports shall specify the total
gross revenues, the numbers of Licensed Products sold by Licensee and any
sublicensees, and the identity of such sublicensees. Licensee shall retain the
Records for five (5) years after the submission of the corresponding Quarterly
Report. Upon at least thirty (30) days prior written notice to Licensee,
Licensor or its designated agent may have access to the Records during
Licensee’s normal business hours to conduct a review or audit, solely to the
extent necessary for the purpose of verifying the accuracy of Licensee’s royalty
payments and compliance with the terms of this Agreement. Any such inspection or
audit shall be at Licensor’s expense, however, in the event an inspection
reveals underpayments of royalties to Licensor of an aggregate of five percent
(5%) or more, in any audit period, Licensee shall be required to pay the cost of
the inspection and promptly pay to Licensor any underpayments so determined. Any
overpayment that has been made by Licensee to Licensor during such audit period
shall be promptly refunded to Licensee, or credited against its payment of
future royalties to Licensor hereunder, as Licensee shall elect in writing in
its sole discretion.



 

Intellectual Property Rights

 



5. Prior to any public disclosure thereof, Licensee shall promptly and
comprehensively disclose to Licensor any and all modifications to the Patent,
whether developed by Licensee or its sublicensees, which could not be practiced
commercially in the absence of this Agreement (the “Improvements”) and, at
Licensor’s election, shall assign to Licensor, without further consideration of
any kind or amount, all intellectual property rights in such Improvements and
shall, moreover, agree to execute any other documents necessary to secure such
intellectual property rights and any protection therefor. Licensee shall secure
from its sublicensees under this Agreement obligations comparable to those of
this paragraph in order to effectuate any transfer of intellectual property
rights in Improvements from Licensee to Licensor.

 

 

6. To the fullest extent required by the laws of any countries where Licensed
Products are sold or offered for sale, Licensee will mark Licensed Products with
the applicable patent number of the Patent.

 

 

7. The parties hereto agree to keep any information identified as confidential
by the disclosing party confidential using methods at least as stringent as each
party uses to protect its own confidential information. Licensee shall require
its sublicensee(s) and all employees thereof to be bound by terms of
confidentiality no less restrictive than those set forth in this paragraph.
Licensee and its sublicensee(s) shall not use any Confidential Information to
Licensor’s detriment. The confidentiality and use obligations set forth above
apply to all or any part of the Confidential Information disclosed hereunder
except to the extent that: (i) the receiving party can show by written record
that it possessed the information prior to its receipt from the disclosing
party; (ii) the information was already available to the public or became so
through no fault of the receiving party; (iii) the information is subsequently
disclosed to the receiving party by a third party that has the right to disclose
it free of any obligations of confidentiality; or (iv) the information is
required by law, rule, regulation or judicial process to be disclosed (if such
requirement arises, the party requested to disclose the Confidential Information
of the other party shall, prior to any such disclosure, promptly notify said
party and provide assistance in any reasonable effort to obtain confidential
treatment with respect to such disclosure).



 



  3

   



 



8. Licensee shall, at all times during the term of this Agreement and
thereafter, indemnify, defend and hold Licensor harmless against all claims,
proceedings, demands, expenses and liabilities of any kind whatsoever resulting
from the production, manufacture, sale, use, lease, consumption or advertisement
of Licensed Products arising from any right or obligation of Licensee or its
sublicensee(s) hereunder.

 

 

9. Licensor shall be responsible for all the costs and expenses relating to the
renewal and continued maintenance of the Patent (which may be amended from time
to time) and shall do all such acts and things as may be necessary to maintain
the Patent during the term of this Agreement.

 

 

10. In the event that Licensee learns of any infringement of the Patent or any
other rights of Licensor, it shall immediately notify Licensor giving such
details as are available and shall, and/or procure its sub-licensees to, render
all necessary assistance to Licensor in respect of any steps which Licensor may
take or proceedings which the Licensor may institute in respect of such
infringement. All costs of such action or proceedings shall be borne by Licensor
the Licensor shall have the absolute discretion as to whether or not to take
action against such infringements, as well as with respect to the
handling/settlement of such infringements and any actions arising therefrom.



 

Termination and Post-Termination Issues

 



11. Licensor shall have the right to terminate this Agreement, effective upon
the date of tendering notice in writing to Licensee, in any of the following
events:



 



 

(a) If Licensee commits a breach of any of the terms or conditions of this
Agreement and such default is not cured within thirty (30) days after the
Licensor shall have given Licensee written notice specifying such default; or

 

 

 

 

(b) if Licensee becomes insolvent or enters into liquidation, either
compulsorily or voluntarily (otherwise than for the purposes of amalgamation or
reconstruction), or has a receiver appointed over all or any part of its assets,
or in any other way takes or suffers similar action in consequence of debt or
insolvency.

 

 

 

 

This Agreement shall automatically terminate, effective immediately upon
Licensee’s initiating, or threatening to initiate, any challenge to the validity
and/or enforceability of the Patent.

 

 

 

 

Any delay or omission on the part of Licensor in giving notice of any act of
default or termination of this Agreement shall not be deemed to be a waiver
thereof.



 



  4

   



 



12. Upon termination of this Agreement, Licensee and its sublicensees shall:



 



 

(a) Immediately cease to have any right to use the Patent or to represent any
connection with Licensor;

 

 

 

 

(b) where appropriate and upon request by Licensor, sign all documents and do
all acts necessary to cancel or otherwise vacate recordals of this Agreement and
all sublicenses entered into pursuant to this Agreement;

 

 

 

 

(c) immediately stop manufacturing, accepting orders for, selling and/or
otherwise dealing in or with the Licensed Products unless otherwise directed by
Licensor. Licensor shall have the option to take up all unfulfilled orders and
purchase all remaining inventory and work-in-progress of the Licensed Products
at cost; provided, however, that such list/information be provided to Licensor
in writing within fourteen (14) days after termination. If Licensor does not
exercise its option under this sub-paragraph within ten (10) days following
receipt of such information, all unfulfilled orders have to be cancelled and all
remaining inventory and work-in-progress of the Licensed Products be destroyed
or rendered, to the satisfaction of Licensor upon visual inspection,
non-infringing of the Patent.



 

Miscellaneous

 



13. Except as expressly provided herein, neither this Agreement nor any right or
obligation hereunder may not be assigned or sublicensed by Licensee without the
prior written consent of Licensor, and any purported assignment or sublicense
without such consent shall be void.

 

 

14. Nothing in this Agreement shall constitute, or be deemed to constitute, a
partnership or any agency relationship between the parties hereto, or any
sublicensees, for any purpose whatsoever.

 

 

15. This Agreement represents the entire agreement and understanding of the
parties with respect to the subject matter hereof and incorporates all prior
written or oral understandings and agreements. This Agreement may be amended
only upon the mutual agreement of both parties in writing.

 

 

16. No waiver by Licensor of any of Licensee's obligations under this Agreement
shall be deemed effective unless made by Licensor in writing nor shall any
waiver by Licensor in respect of any breach be deemed to constitute a waiver of
or consent to any subsequent breach by Licensee of its obligations.

 

 

17. In the event that any provision of this Agreement should be or become void
or illegal, the validity of the other contents of the agreement shall not be
affected hereby. The parties agree that in such an event, they shall replace the
void provision by such a valid provision which achieves the purpose aimed at by
the void provision completely or as far as possible.

 

 

18 This Agreement is binding on the parties hereto and their successors and
assigns, and inures to the benefit of the parties hereto and their permitted
successors and assigns.

 

 

19. This Agreement shall be governed by the laws of the State of Nevada.



 



  5

   



 

IN WITNESS WHEREOF the parties have hereunto set their hands the day and year
first above written.

 



GUANGZHOU SHENGSHITUHUA FILM

AND TELEVISION COMPANY LIMITED

 

 

 

 

By: /s/ Leon Zhang

Name:

Leon Zhang   Title: Chief Operating Officer        

AB INTERNATIONAL GROUP CORP.

 

 

 

 

By:

/s/ Jianli Deng

 

Name:

Jianli Deng

 

Title:

Chief Executive Officer

 



 

 



6



 